.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
1.	This is in response to amendment filed on May 11, 2022 in which claim 21-40 are presented for examination.
					Status of claims
2.	Claims 21-40 are pending, of which claims 21 and 31 are in independent form. 

Response to Arguments
3.	Applicant's amendment filed on May 11, 2022 has been fully considered but they are 

not persuasive. Applicant argues in substance.

	In regards to the independent claims, the Applicant stated that Jeong does not teach “in response to a first selection operation, first multimedia data associated with a first application to a second electronic device for playing or displaying on the second electronic device and send, in response to a second selection operation, the first multimedia data associated with the first application to a third electronic device for playing or displaying on the third electronic device”

	Examiner respectfully disagrees.  Jeong’s reference discloses multiple file (file A-F) displayed on device e1.  Device e1 can share any one of those file with other devices (e.g. e2 and e3) based on drag gesture.  User can drag file A to one device also user can drag the file A another device for sharing(Para[0195]).  Jeong teaches first device can share one file with multiple devices 
Corresponding to drag gesture.  Therefore, examiner found the Applicant’s arguments to be unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 21-27, 29-31, 32-37 and 39-40 are rejected under 35 U.S.C 103 as being unpatentable over Jeong(US PG Pub 2015/0120817) published on April 30, 2015 in view of  Choi(US PG Pub 2016/0110152) published on April 21, 2016.

	As per claim 21 and 31, Choi teaches:  A method implemented by a first electronic device, wherein the method comprises: 
displaying a multi-task interface (fig 10a shows a multi touch interface, as taught by Jeong) comprising an application window of a first application (Para[0074] fig 2 displays an application, as taught by Jeong), wherein the application window comprises N candidate devices, and wherein N is an integer greater than zero(fig 16 Para[0194]first device’s window displays connected second device, as taught by Jeong); 
receiving, from a user, a first operation of selecting a second electronic device from the N candidate devices (Para[0196] fig 16 discloses user selects a second device by dragging the application to the second device, as taught by Jeong); and sending, in response to the first selection operation, first
multimedia data associated with the first application to the second electronic device for playing or displaying on the second electronic device (Para[0196] fig 16 discloses application A being shared with the second device and second application being displayed on the second device, as taught by Jeong);
receiving, from the user, a second selection operation of selecting a third electronic device from L candidate devices (fig 16 Para[0194-0196] discloses user 1 using the first electronic device 1610 may select one of the applications A, B, C, D, E, and F included in the list 1612 and make a drag input of dragging the selected application to the electronic devices E2 and E3 included in the list 1613, in the first electronic device 1610, so as to share the applications A, B, C, D, E, and F with other electronic devices E2 and E3.  It is obvious to one ordinary skill in the art that Application A can be shared with both E2 and E3 device, as taught by Jeong); and sending, in response to the second selection operation, the first multimedia data associated with the first application to the third electronic device for playing or displaying on the third electronic device(fig 16 Para[0194-0196] discloses user 1 using the first electronic device 1610 may select one of the applications A, B, C, D, E, and F included in the list 1612 and make a drag input of dragging the selected application to the electronic devices E2 and E3 included in the list 1613, in the first electronic device 1610, so as to share the applications A, B, C, D, E, and F with other electronic devices E2 and E3.  It is obvious to one ordinary skill in the art that Application A can be shared with both E2 and E3 device corresponding to multiple inputs, as taught by Jeong).
Jenog does not explicitly teach wherein L is an integer greater than zero;
On the other hand, Choi teaches wherein L is an integer greater than zero (fig 15B Para[0183] discloses one device sharing information with multiple devices, as taught by Choi);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jeong invention in view of Choi because doing so would result in improving convenience of the user in a situation in which the screen is shared between the devices are required. Particularly, an intuitive user interaction suitable for each of various convergence services may be required.

	As per claim 22 and 32, the combination of Jeong and Choi teaches: wherein after sending the first multimedia data, the method further comprises: displaying a first interface of a second application (fig 6A-C and 16 multiple application being displayed, as taught by Jeong); 
Jeong does not explicitly teach running the first application while displaying the first interface; and continuing sending the first multimedia data to the second electronic device
On the other hand, Choi teaches running the first application while displaying the first interface(fig 13B, 14A-C and 22-23 Para[0211-0218] discloses one device running the application on the home screen, as taught by Choi);  and 
continuing sending the first multimedia data to the second electronic device(fig 13B, 14A-C and 22-23 Para[0211-0218] discloses one device running the application on the home screen and dta being displayed on another device, as taught by Choi);
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jeong invention in view of Choi because doing so would result in improving convenience of the user in a situation in which the screen is shared between the devices are required. Particularly, an intuitive user interaction suitable for each of various convergence services may be required.
	
	As per claim 23 and 33, the combination of Jeong and Choi teaches: further comprising displaying a notification indicating that the first electronic device is sending the first multimedia data to the second electronic device(fig 13B e.g. 1302-1, as taught by Choi).

	As per claim 24 and 34, the combination of Jeong and Choi teaches:  receiving, from the user, the second selection operation of selecting the third electronic device from L candidate devices comprises the [[a]] second selection operation selecting the [[a]] third electronic device from the N candidate devices(Para[0194-0196] fig 16 user can share file A with multiple devices corresponding to multiple drag gesture, as taught by Jeong). 

	As per claim 25 and 35, the combination of Jeong and Choi teaches displaying a second interface of a third application(fig 6A-C and 16, as taught by Jeong); 
detecting a third selection operation for a switching button (fig 6A and 18 device icon, as taught by Choi); 
displaying, in response to the third selection operation (fig 16 e.g. dragging application d to e3, as taught by Jeong), a third interface comprising M candidate devices, wherein M is an integer greater than zero (fig 16 shows multiple device, as taught by Jeong); 
receiving a fourth slection operation selecting a fourth electronic device from the M candidate devices (Para[0078][0015-0116] fig 16-17 discloses first device shares the third application with the fourth device and user drags the application from one device to another device, which includes multiple drag gesture towards multiple devices.  It is obvious to one with ordinary skill in the art that user selecting fourth device for transmitting the data to the fourth device, as taught by Jeong); and sending, in response to the fourth selection operation, second multimedia data of the third application to the fourth electronic device for playing or displaying on the fourth electronic device (Para[0078][0015-0116] discloses first device shares the third application with the fourth device, as taught by Jeong).

	As per claim 26 and 36, the combination of Jeong and Choi teaches: wherein the switching button is located in a pull-up menu, a drop-down menu(fig 20 e.g. 2021- and 2021-2, as taught by Choi), a side-pull menu, or a floating menu.

	As per claim 27 and 37, the combination of Jeong and Choi teaches: wherein before displaying the prompt interface, the method further comprises: detecting a candidate device for the third application (fig 16-17 E2 and E3, as taught by Jeong); and generating, based to the detecting, the third interface(fig 6A-B fig 15A-B Para[0138-0140], as taught by Choi).

	As per claim 29 and 39, the combination of Jeong and Choi teaches: accessing a WI-FI network or logging into an application account, wherein the second electronic device is configured to access the WI- FI network(Para[0068][0081], as taught by Choi) or log into the application account.

	As per claim 30 and 40, the combination of Jeong and Choi teaches: wherein the application window further comprises a snapshot of the first application(fig 8, 11B and 6D, as taught by Choi).

3.	Claims 28 and 38 are rejected under 35 U.S.C 103 as being unpatentable over Jeong(US PG Pub 2015/0120817) published on April 30, 2015 in view of  Choi(US PG Pub 2016/0110152) published on April 21, 2016 in further view of Kim (US PG Pub 2011/0117971) published on May 19, 2011.

	As per claim 28 and 38, the combination of Jeong and Choi does not explicitly teach further comprising: identifying that the first electronic device has not received a fifth operation on the prompt interface within a preset time after displaying the prompt interface; hiding, in response to the identifying, the third interface.
	On the other hand Kim teaches identifying that the first electronic device has not received a fifth operation on the prompt interface within a preset time after displaying the prompt interface; hiding, in response to the identifying, the third interface(Para[0169] When no request event related to background music playback is generated for longer than a preset time after outputting the popup window, the control unit  may remove the popup window, as taught by Kim).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jeong and Choi invention in view of Kim because doing so would result in increased visibility by automatically remove notification from the display. 

	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Tuesday, August 30, 2022